Worden, J.
This was an action by the appellants, Maxwell, Fry and Thurston, as partners, against the appellee, on an account for goods sold and delivered, to the amount of eight hundred and seventy-seven dollars and twenty-two cents.
The defendant pleaded the general denial and payment. Trial by jury, verdict and judgment for defendant, the plaintiffs having moved, without success, for a new trial.
No question is made here, save that arising upon the sufficiency of the evidence to sustain the verdict.
*477On the trial, it was admitted by the defendant that the plaintiffs’ account was correct, and it was admitted by the plaintiffs that the account had all been paid except one hundred dollars. The only matter of controversy was the one hundred dollars claimed by the defendant to have been paid, the payment of which was denied by the plaintiffs.
The plaintiffs resided at Indianapolis, and the defendant at Greencastle. The defendant claims, that on the 29th day of September, 1873, he sent to the plaintiffs, at Indianapolis, by letter, the sum of one hundred dollars. If this money was sent by the defendant, and received by the plaintiffs, the whole account was paid; otherwise that amount is still due the plaintiffs.
The defendant testified, that on the 29th day of September, 1873, he sent to the plaintiffs the one hundred dollars, by letter. He also testified, that he came to Indianapolis, and paid to the plaintiffs, at their store, another sum of one hundred dollars (about which -payment there is no dispute), on the 1st of October, 1873; that he took a receipt for this sum, and “ that after he had taken the receipt for the payment, and left the counting-room, and was going down stairs with plaintiff Fry, he then spoke to Fry of having sent them one hundred dollars on the 29th day of September, 1873, just two days previous, by letter, and told Fry to send him a receipt for that; to which Fry replied, that the receipt had been sent him by mail, and would be at Greencastle by the time he got home. Fry denied this statement as to the conversation altogether; and he, Thurston and John Arnold, the plaintiffs’ book-keeper, denied having received the money thus claimed by the defendant to have been sent by mail.
Ve have thus stated enough of the evidence to show its conflicting character.
In such case we cannot, consistently with all previous rulings, disturb the verdict.
The judgment below is affirmed, with costs.'